 68DECISIONSOF NATIONALLABOR RELATIONS BOARDRogers Furniture Sales, Inc.andWillie Gandy andWillie Keith.Cases 7-CA-10057 and 7-CA-10111November 8, 1973DECISION AND ORDERBy MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 29, 1973, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Rogers FurnitureSales, Inc.,Detroit,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: This case wastried in Detroit,Michigan, on May 15 and 16, 1973, oncharges filed by Willie Gandy on January 10, 1973, andamended on February 1, 1973, and by Willie Keith onJanuary 31, 1973, and on a consolidated complaint whichissued on March 7, 1973. The complaint alleges that theabove-named Company violated Section 8(a)(1) and (3) oftheAct by laying off and/or firing Gandy and Keithbecause of their union or protected concerted activities,and by engaging in various other acts of restraint andcoercion of employees in the exercise of rights guaranteedby Section 7 of the Act. Rogers FurnitureSales, Inc.(Respondent), filed an answer which denies the substantiveallegations of the complaint and the commission of unfairlabor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI.COMMERCEThe Respondent is a Michigan corporation which isengaged in the retail sale of furniture and related productsat a store located at 2616 East Grand Boulevard, Detroit,Michigan. In its last fiscal year, a representative period, theRespondent sold and delivered furniture and otherproducts valuedin excessof $500,000, more than $50,000of which was purchased and shipped directly toits store inDetroit from places outside the State of Michigan. TheRespondent accordingly admits and I find that it isengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Local 243, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Ind. (herein called the Union), isa labor organization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESA.A Short Description of the Respondent'sPersonnel,Facilities,and OperationsThe Respondent's president and principal stockholder isTheodore Spitz, and his son, Marty Spitz, admittedly is awarehouse supervisor and agent of the Respondent.Deliveries of the Respondent's furniture to its customersisperformed by the George Williams Cartage Company,which at the times material herein was owned and operatedbyGeorgeWilliams.'Williams also worked for theRespondent as a salesman, and since January 1, 1973, headmittedly has been its general manager. One of the issuesin thiscase iswhether Williams was a supervisor and/oragent of the Respondent before January 1, 1973, whencertain unfair labor practices attributed to his conductoccurred. It is undisputed that on July 28 and August 2,1972,Williams hired Keith and Gandy, the two allegeddiscriminatees, to work for the Respondent, and that hewas authorized to do so by President Theodore Spitz. Iaccordingly find that at all times material herein, Williamswas a supervisor and agent of the Respondent within themeaning of Section 2(11) and (13) of the Act.As noted above, the Respondent sells furniture at retailfrom a store located at 2616 East Grand Boulevard,Detroit,Michigan. Samples of the furniture which the1The cartage company is now operated by Williams' son.207 NLRB No. 7 ROGERS FURNITURE SALES69Respondent sells is displayed on the street and secondfloors at that address and additional inventory is stored inthe basement and on the third floor of that building. Inabout June 1972, the Respondent acquired an additionalbuilding located across the street from its store to augmentthe inadequate storage space in its store building, and theRespondent thereaftermoved some of its furnitureinventory to this new warehouse space.At the times material herein the Respondent had severalemployees whose duties consisted of moving furniturefrom its storage area to its loading platform for delivery bythe cartage company to the customers who purchased it. Italso had a couple of employees who moved furniture aboutin the display areas of the store, and who brought furnitureto the display areas from the storage areas and vice versa.The Respondent also regularly employed a shipping andreceiving clerk and a furniture refinisher.B.The Organizationof theRespondent's Employeesby the UnionThe Respondent's warehouse employees regularly work 7hours a day on Monday through Friday, and 5 hours onSaturday. However, they preferred to work their 40-hourweek in a 5-day week of 8 hours per day. Accordingly, inSeptember 1972,2 Bernard R. Bridges, one of Respondent'swarehouse employees, had a conversation with WarehouseSupervisor Marty Spitz, in which Bridges protested that it"wasn't right" to require the warehouse employees "towork every Saturday for regular pay." Spitz replied that"that was the way it was going to be, and, if we didn't wantto work on Saturdays, there were plenty of people outside,you know, in the streets that would work on Saturdays."Bridges then reported at a meeting to the other warehouseemployees that he had talked to Spitz "about coming in onSaturdays," and that Spitz had talked to him "like a dog."Bridges said that he had called the meeting to find out ifthe employees "wanted to get a union so they could getbetter working conditions here." All five of the employeeswho attended this meeting3 authorized Bridges to "talk tothe union guy and see about getting some cards so wecould file and get the union in." Bridges accordinglycontacted the Union, obtained a supply of union authori-zation cards by mail, brought them to the Respondent'spremises on September 27, and they were signed the sameday by Bridges, Chris Baker, Rush, Gandy, and Keith.Later that day, during the lunch hour, Bridges, Baker, andGandy took the signed cards down to the union hall.4On October 10, the Union filed a petition with the Boardto be certified as the collective-bargaining representative oftheRespondent'swarehouse employees, including theshipping and receiving clerk and the refinisher.5 OnOctober 31, the Union received-a majority of the votes castby the employees in the election conducted by the Board,62All dates hereinafter refer to 1972, unless otherwise noted.3Bernard Bridges, Chris Baker, Hank Rush,Wilkie Gandy, and WillieKeith.4The findings above are based on the uncontroverted and creditedtestimony of Bridges and Keith5Case 7-RC-1 1430.6The tally of ballots(G.C Exh 4)disclosed that there were 7 eligibleand on November 8, the Union was certified as theexclusive representative of the said employees.The complaint alleges,interalia,thatMarty Spitz'statement to Bridges which triggered the latter's com-mencement of union organization "threatened employeeswith discharge if they continued to voice complaints in aconcerted fashion concerning wages, hours, and otherterms or conditions of employment, including overtime,"and that the Respondent thereby interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act in violation of Section8(a)(1).7 I perceive no such threat in Spitz' statement. TheRespondent clearly was under no compulsion, legal orotherwise, to grant Bridges' request for a change in hishours of employment, and it clearly had the right to informBridges that if he did not like the terms of his employment,there were plenty of replacements available who would bewilling to work the hours to which Bridges objected. In myview, that is all Spitz told Bridges, and his statement by nostretch of the imagination can be regarded as a threat todischarge him for voicing his complaint. I therefore regardthis allegation of the complaint as unsupported by therecord, and I will recommend its dismissal.C.TheRespondent'sEfforts to DefeattheUnion atthe Board Election1.President Theodore Spitz' speechIn about mid-October, before the Board election whichresulted in the certification of the Union, PresidentTheodore Spitz conveneda meeting ofall the warehouseemployees in the appropriate unit. Spitz told the employeesthat he had received a certified letter from the Unionrequesting recognition, and that he didn't want a union torepresent them. Spitz said "that he was aware of who wasresponsible for . . . filing these [union] cards," and that he"was sure oralmostsure that Mr. Willie Weissman [theshipping and receiving clerk] and Mr. Odell Baker [therefinisher ] didn't have anything to do with it." Spitz furthersaid that he apparently had made somemistakes in hisdealingswith his employees for he had been under theimpression that he and they had been "one big happyfamily." Spitz told the employees that they had Blue Crossinsurance for which the Respondent paid, and that "after ayear," they would receive "profit sharing from thecompany." Spitz reminded the employees that he hadalways done favors for them, that he had loaned money toRush when the latter's wife'had a baby, and to Chris Baker"for his car." Spitz further said that "it wouldn't be likethat any more," and that he would have "to look at usdifferently."8Based on the foregoing record, the complaint alleges thatthe Respondent violated Section 8(a)(1) of the Act: (a) byconveying to employees the impression that their unionactivities had been subjected to surveillance (para. 13(c);employees of whom 4 voted forthe Union and 3 against.rSee para. 13(a) of the complaint9The findings above are based on the uncontroverted and creditedtestimony of Bridgesand Keith. AlthoughSpitzwas a witness for theRespondent,he gaveno testimony regarding this meeting with theemployees. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (b) by promising employees "the creation of a profitsharing plan" to induce them to withdraw their supportfrom the Union (para. 13(b)).In respect to these allegations, Spitz' statement to theemployees at this meeting that he was aware who wasresponsible for the union cards, and that he was sure thatWeissman and Odell Baker had nothing to do with it,clearly conveyed an impression that the employees' unionactivitieshad been subjected to surveillance by theRespondent. I accordingly find that the Respondentthereby interfered with, restrained, and coerced employeesin the exercise of rights guaranteed in Section 7 of the Actand violated Section 8(axl).According to the uncontroverted testimony of employeesBridges and Keith, they had no prior knowledge that theRespondent either had a profit-sharing plan for itsemployees or paid for Blue Cross insurance for them.There is no testimony that such benefits existed prior toSpitz'mid-October speech to the employees. Viewed in thelight of the antiunion purpose of the speech, it is fairlyevident that Spitz in effect was promising the employeesthese benefits to induce them to withdraw their supportfrom the Union. This clearly transgressed the Act, and Ifind that the Respondent thereby further engaged in unfairlabor practices within the meaning of Section8(a)(1).92.Theinducementof Gandy tovote against theUnionAs previously noted,WillieGandy was hired byWilliams on August 2, and started to work for theRespondent on that date as a warehouse employee and inthe store setting up displays of furniture. Unlike theRespondent's other warehouse employees including Keithwhose hourly rate of pay was $3, Gandy's rate was $2.50 anhour. Soon after he was hired, Gandy complained toWilliams about his disparate rate of pay and asked for araise.Williams admittedly told-Gandy thathe would seewhat he "could do" and that he would "talk to Ted Spitzabout it," but noraisefor Gandy resulted.In mid-October, shortly after Spitz' speech,Warehouseemployee Hank Rush and Refinisher OdellBaker cameover to Gandy in the coffee room and told him that theyhad "talked it over with Mr. Spitz," that Gandy "had beenasking fora raise," and that "if I went along with them andvoted against the Union, I would ,get the same thing [payrate] as the other guys were getting.,, 10 Gandy agreed "togo along with them." The following Friday when Gandyreceived his paycheck, he observed that his rate of pay hadnot been increased, and he complained to Odell Baker that9N L P _R v. Exchange Parts Company,375 U.S. 405,409-410.10As previously noted, Rush was one of, the five employees ofRespondent who had signed union authorization cards on September 27,but according to Gandy's uncontroverted testimony which I credit, Rushsoon thereafter"backed out" and changed his mind about representation bythe Union11The foregoing findings are based on the testimony of Gandy andKeith whom I credit in these regards.Williams denied that he ever gaveGandy any cash either directly or through Odell Baker while Gandy wasemployed by Respondent. Theodore Spitz denied having any knowledge ofany money paid to Gandy other than his regular wages, and he also deniedthat he ever authorized anybody to make any such payments. Odell Bakeralso denied that he ever gave any money to Gandy, or that he was given anymoney by Williams to give to Gandy. I do not credit the testimony ofhe "didn't -get the money that they had promised me."Bakerreplied "that he would take care of it," "he wentsome place," and then came back and said, "I would getit."On the ensuing Monday, George Williams gave Gandy$20 in cash, and Gandy "showed it to Willie Keith," and"explained it to him." Later that day, President Ted Spitzasked Gandy, "Did you get it?" Gandy replied, "Yes."Spitz then asked, "Well, is everything okay?" Gandyanswered, "Yes." Spitzsaid,"Are you still going along withus?" Gandy replied, "Yes." One week later, Williams cameout of the finishing room where Odell Baker was workingand told Gandy in Keith's presence that Baker wanted tosee him.Gandy went into the finishing room and Bakerhanded him another $20 in cash. Baker's action wasobserved by Keith. Gandy then walked back to Keith andshowed him the money he had just received. The followingweek, Gandy was given another $20 in cash by Williams.""In the light of my credibilityfindingsabove, it is quiteobvious and I find that the Respondent further violatedSection 8(a)(1) of the Act by making thesesub rosacashpayments to Gandy in lieu of a wage increase to dissuadehim from voting for the Union.D.The Respondent's Postelection Efforts toUndermine Support of the UnionAs previously noted, notwithstanding the Respondent'sunfair labor practices to defeat the Union at the Boardelection on October 31, the Union won by a vote of 4 to 3.On the dayfollowingthe election at 9 a.m., the Respondentterminated the employment of Gandy and Keith, two ofthe unit employees, and has not since reemployed them.12Inmid-December,GeorgeWilliams told.Warehouseemployee Bernard Bridges that he had purchased thewarehouse from Respondent and that Spitz would not haveanything further to do with it. Williams said that he didn'twant a union,and that if the warehouse employees signedthe petition which Williams held, he would,give them "adollar raise" and would "pay us all four dollars [an hour ]."The petition (G.C. Exh. 2) stated as follows:To Whom It May Concern:We the undersigned, have agreed to withdraw ourpetition to havethe union actas our bargaining agent.Bridges,at first refusedto sign,and he-told Williams thatthe employees had gone into the Union "as a group," andif they were going to withdraw from it, it should also bedone as a group and not singly. Williams then left, but hereturned a short time later with Warehouse employeeChristopherBaker,and he showed Bridges that the petitionhad been signed by Christopher Baker,' Hank Rush, and byWilliams, Spitz or Baker in these regardsfor thefollowing reasonsBothWilliams and Spitz gave testimony which wascontrary to the affidavitswhichtheyhad signedfor aBoard agent,and they also gave sometestimonywhich in myview was patently implausible. Williams, inaddition, was awitnesswho sought to evade direct answers to questionswhich heapparently regarded as inimical to the Respondent's interest.Baker'stestimony appeared to me to be that ofan employee seeking to curry favorwith hisboss. Forthese reasons, as well as demeanor, I regard the testimonyof all three of them as unworthy of credence in these respects.12As previouslynoted, the complaint alleges thatthese employees wereterminated to discourage union membership and that theRespondenttherebyviolated Section 8(aX3) and (I) of theAct. That issue will beconsidered and determinedinfra. ROGERS FURNITURE SALES71Odell Baker, the refinisher. Williams also told Bridges thathe would "bring Willie Gandy back to work," and that "wewould get the four dollars as soon as Willie Gandy gotback to work." Christopher Baker also told Bridges "to goahead and sign it because it sounded like a good idea."Bridges then signed the petition.13The complaint in this case (Para. 13(e) and (f))alleges thatWilliams' solicitation and promise of awage increase to induce employees to sign thepetitionconstitutes interference,restraint,and coer-cion of employees in theexerciseof Section 7 rights,and that the Respondent thereby violatedSection 8(a)(l)of the Act. As found above, Williams was a supervisor andagent of the Respondent. There is no evidence thatWilliams in fact bought the Respondent's warehouse fromSpitz. To the contrary, the Respondent's payroll records inevidence clearly disclose that the warehouse employees arestillemployed by it. Under thesecircumstances, theRespondent was and is responsible for Williams'solicita-tion and promise of a wageincreaseto induce employees tosign the petition. That conduct clearly transgressed theproscriptionsofSection 8(a)(1) of the Act, and theRespondent thereby further violated it.E.The Termination of Gandy's and Keith'sEmploymentAs previously noted, the Respondent hired Gandy andKeith to work as warehouse employeesandto move andarrange displays in its store on August 2 and July 28,respectively.14On September 27, both Gandy and Keithsigned union authorization cards. In about mid-October,President Spitz, in his talk to the employees, indicated thathe knew who was responsible for the advent of the Unionand who had nothing to do with it. On October 31,notwithstanding the Respondent's unfair laborpractices,the Union won the Board conductedelection.The follow-ing day, about 9 a.m., President Spitz conveneda meetingof all the employees and told them that because of theconstruction work then in progress,businesshad sloweddown, and he would have to lay offtwo men.Spitz furthersaid that he had wanted to do this before the election and"couldn't," but now that the electionwas over, he waslaying off Gandy and Keith, the two employees with theleast seniority.Keith asked Spitz whether he and Gandycould "work out the [rest of the] day or do we go home13The findings above arebased on the testimony of Bridges which IcreditHenry Rush,a witness who was subpenaedby theGeneralCounsel,similarly testified thathe signed the petition to withdraw from the Union atthe request of Williams,and upon the latter's promise that if he did so, hewould get a raise of $1an hour.Williams, awitness for the Respondent,gave no testimony on directexamination regarding the petition.On cross-examination,however,Williams professed a complete lack of knowledge ofits originand of who prepared it or "typed itup," and he testified only thatitwas shown to him byRush.I regard Williams'testimony as generallyunreliable and as worthyof little or no credence.Assuming that histestimony in this regard might be consideredas a denial of the testimony ofBridges andRush, I place nocredence in it.14Keith had previously worked forthe Respondent in a like capacityfrom September Ito November 5, 1971, but had quithis job. 'isThe findings above arebased on the credited testimony of BridgesandKeith. The Respondent's; payrollrecords in evidence disclosethatGandyand Keith were paid for only 1 hourof work on November 1. According toSpitz, he did not tell Gandy and Keith toleave whentheydid, and "theypunched out on their own "Spitz further testified that it was his intentionand he "assumed" that they wouldfinish out the Respondent's workweeknow." Spitz replied, that they should "leave right now."Accordingly, on November 1 about 9 a.m., Keith andGandy punched out and left the Respondent's premises.15Since their layoff, the Respondent admittedly hasutilized additional warehouse help during the Christmasrush season, but Keith has never been offered reemploy-ment, and Gandy, although assertedly offered reinstate-ment, has not been reemployed.16Viewed in the light of the Respondent's opposition to theUnion and the unfair labor practices in which theRespondent engaged to defeat the Union at the Boardelection, the sudden layoff of GandyandKeith immediate-ly after the election, in mid-week, after they had worked 1hour on November 1, and the failure to thereafter offerreemployment to Keith notwithstanding the admitted needfor and use of additional help in the ensuing Christmasseason,a persuasiveprima faciecase is presented that thelayoff was motivated, not by the economic considerationsasserted by Spitz, but by antiunion considerations asalleged in the complaint 17The Respondent contends that its layoff of Gandy andKeith was motivated by economic and not antiunionconsiderations. In this regard, President Spitz testified thatas a consequence of road construction which "started inlate summer" on the service roadway on East GrandBoulevard directly in front of Respondent's store, access tothe store became difficult and business started "to slowdown." Spitz further testified that about October 1, whenhe was "notified that our people in the warehouse wereinterested in joining a union," he called his attorney,Leonard Meldman, and told him "about the constructionand that I wanted to lay people off because business wasstarting to slow up and receiving of goods was starting toslow down." However, Meldman advised Spitz "don't do itbecause it wouldn't look good and it might have areflection that we were laying them off for union activity."Accordingly, Spitz testified that'he waited until after theelection before he laid off Gandy and Keith, "who had theleast seniority."Iplace no, credence in the Respondent's testimonyregarding the alleged economic necessity for the layoff ofGandy and Keith. I base this conclusion on the followingconsiderations:1.According to Spitz, the layoff was necessary becausetherewas less work to be performed as a result of thewhichended on November2. 1 place no credence whatsoever in this denialor testimony,for when Spitz was askedwhy hedid not then,either tellGandy and Keith that theycould finish out the week,or waituntil the endof the week beforehe announcedtheir layoff,his response,which I regardas patently implausible,was that "it never occurred to me."isThe so-called offers ofreemploymentto Gandy will be considered,infra.17 Spitz firsttestifiedthat he would "gladly" recall Gandy and Keith "ifbusinesspicked up." This was contraryto his affidavitto the Board agentwhich stated,"I am not disposed to recall WillieKeith because his work wasunsatisfactory."When thiscontradiction was called to Spitz' attention, headmittedthathe "had no intention of recalling" Keith, and he characterizedKeith as "a clock watcher"who "strung out hiswork." I place no credenceinSpitz'assessmentofKeith'sperformance in thelightofKeith'sreemployment by theRespondentin July 1972 after his first employmentfor it in 1971.See fn. 14supra.In view of the contradiction between Spitz'testimonyand affidavit noted above,Ialso place no credence m_ histestimony that he would"gladly" -recallGandyand Keith "ifbusinesspicked up-- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDreduction in the Respondent's purchases and sales offurniture caused by the road construction in front of thestore.However, the Respondent's summary ofits sales(Resp. Exh. 5) discloses that itssalesfor the month ofOctober 1972 ($124,119.46), at the conclusion of whichGandy and Keith were terminated, were practically thesame as they were for the month of July ($123,924.03) atthe end of which Keith and Gandy were hired. Further-more, the Respondent's October 1972 sales also werepractically the same as they were in October 1971($124,512.97) before the road construction assertedly hadaffected it.Moreover, the Respondent's salesin Novemberand December 1972 substantially exceeded what they werewhen Keith and Gandy were hired, and they comparedfavorably with the sales for the comparable period, a yearearlier. It is thus obvious that no credence can be accordedto the assertion that reducedsalesrequired the layoff ofGandy and Keith.2.We come then to Spitz' testimony that the termina-tion of Gandy and Keith was required by a reduction inthe quantity of furniture which the Respondent purchasedand received. In this regard Spitz testified that "theconstruction on the service road . . . curtailed business. Sowe curtailed our buying naturally." In addition, accordingto the testimony of Marianne Perse, the Respondent's "fullcharge bookkeeper," in June 1972, the Company "startedbuying better [more expensive] merchandise." However,theRespondent offered no purchase records to supportSpitz' testimony, and none, although such admittedly wereavailable in "inventory control," to show that the numberof pieces of furniture which the Respondent received haddiminished.Moreover, no explanation was offered for thefailure to produce these records. I infer therefrom thatthese records, if produced, would not support Spitz' oraltestimony regarding the necessity for a reduction inpersonnel based on diminished purchases.18In sum, the sales records produced by the Respondentfail to establish that any diminutionin saleshad occurredwhich required a layoff of employees, and to the contrarythey showed that the Respondent's sales at the time Keithand Gandy were terminated equalled those when they werehired.Moreover, the Respondent produced no records toshow that their termination was required because of areduction in the quantity of purchases. I infer therefromthat the assertion of reduced sales and purchases as thereason for the termination of these employees is a pretextto obscure the real reason for their peremptory dismissal.19The real reason for the termination of Keith and Gandyisfairly evident. Spitz first expressed to his attorney adesire to lay off employees when he learned that theywanted to be represented by the Union. On advice ofcounsel, he did not then carry out his intention because itwould have been too manifest an unfair labor practice if heterminated employees immediately after receipt of knowl-edge of their interest in the Union. Instead, he embarkedon a campaign to defeat the Union at the Board electionby conveying to employees the impression that their unionactivities had been subjected to surveillance by him, bypromising employees that he would create a profit-sharingplan and pay for their Blue Cross insurance, and bygrantinga sub rosawage rateincreaseto Gandy to inducehim to vote against the Union. When, notwithstandingthese unfair labor practices, the employees voted for theUnion by a margin of 4 to 3, Spitz promptly andperemptorily, without prior notice, in mid-week and mid-morning, terminated the employment of Gandy and Keith,two of the union proponents, thereby reducing hisprounion employees from a majority to a minority status.Thereafter, notwithstanding the admitted need for and useof additional help during the Christmasseason,neither ofthe laid-off employees was rehired. Moreover, as foundabove, after the Board election, the Respondent, throughits agent Williams, solicited employees by the promise of awage rate increase to sign a petition disavowing theirinterest in representation by the Union.In the light of the Respondent's unfair labor practicesfound above, as well as the timing and peremptory natureof the layoff, it is clear and I find that the termination ofGandy and Keith was an integral part of the Respondent'scampaign to avoid dealing with the Union as therepresentative of its employees, and that the Respondentthereby discouraged union membership and engaged inunfair labor practices within themeaning ofSection 8(a)(3)and (1) of the Act.F.The So-CalledOffersof Reinstatement to GandyAs previously noted,although the Respondent utilizedadditionalwarehouse employees during the Christmasseason after Gandy and Keith were laid off,it admittedlydid not offer reemployment to Keith.The Respondentcontends,however,that it offered reemployment to Gandyon several occasions,but that he declined the offers. Ashereinafter explicated, I do not regard these so-calledoffersof reemployment to Gandy as valid offers ofreinstatement.As found above,in mid-December,Respondent's super-visor and agent, Williams,solicited employees to sign apetition renouncing their designation of the Union as theirbargaining agent.Williams promised the employees a raiseof $1 an hour if they signed the petition,and he toldwarehouse employee Bridges that he was bringing Gandy"back to work,"and that the raise would become effective"as soon as Willie Gandy got back to work." Thereafter,although the Respondent knew Gandy's address,it did notwrite to offer him reinstatement. In late December,Bridges,Chris Baker,and the other employees pressedWilliams as to when they would get their promised raise,and Williams told them that"Willie Gandy was the thingthat was holding it up,"and that "as soon as he signed [thepetition]we would get it." Williams then told Chris Bakerand the other warehouse employees to get in touch withGandy.Baker accordingly,visitedGandy at his home and toldhim that Williams wanted Gandy to sign the petition to get"the union out" which all the employees but Gandy hadsigned, and to come back to work.The next day, Gandy1s InternationalUnion,UAW v. N.L.R. B.,459 F.2d 1329 (C.A.D.C.,replace these employees reflects only a continued effort to conceal the real1972); 2Wigmore,Evidence, § 285 (3d ed. 1940).19 1 am also persuaded that the Respondent's subsequent failure toreason for their termination. ROGERS FURNITURE SALES73went to the Respondent's store, and was told by Williamsthat he had been trying unsuccessfully to get in touch withGandy for several weeks. Gandy asked Williams, "Forwhat?" Williams replied that "the guys had decided to votethe union out," and had "all signed this petition." Gandyasked to see it, and Williams went to get it. He returned ina short while, told Gandy that it was locked up and thatthe girl who had the key was not working that day, and heaskedGandy "to come back the next day." Gandyreturned the next day as requested, but Williams "stilldidn't have the paper to sign," and Gandy left.20On January 10, 1973, Gandy came to the Board'sRegional Office and filed the original charge in this case.Gandy told Miss Carrie: Thompson, the Board agent, thatthe Respondent had requested him to sign a petition torevoke his designation of the Union as his bargainingagent, and he asked her "was it okay for me to sign it." Inresponse, Gandy was advised that he "didn't have to sign apaper to get my job back." Accordingly, on or aboutJanuary 25, Gandy went to the Respondent's store and metwith Williams in the office. Williams pulled out the petitionrepudiating theUnion as the employees' bargainingrepresentative, and said, "if we all agreed to sign it, wecould get rid of the Union."' Williams put the paper downand put a pen alongside it, and he told Gandy "that after Isigned the paper that he'd agree to give the guys fourdollars an hour."' Gandy did not sign the petition, andWilliams asked him if he was workinganyplace.Gandysaid,"No." Williams asked Gandy, "how I was surviving,"and Gandy replied that he was getting $51 a week inunemployment compensation. Williams said, "Well, that'sa long ways from four dollars an hour," and Gandy agreed.Finally, Gandy said that "he didn't want to sign the paperright then," and that he would think about it and letWilliams know. Williams 'replied that he would "be thereuntil nine o'clock." Gandy then left and did not return thatday.2tOn January 31, 1973,Gandyfiled an amended chargewith the Board in which he alleged the Respondent'srefusal to reemploy him on or about January 23, 1973, asan additional unfair labor practice. A copy of the amendedcharge was served on the Respondent on February 2, 1973.Thereafter, on February 8, 1973, the Respondent sentGandy a registered letter requesting that he report to workon Monday, February 12, 1973, at 7:30 a.m.22 Gandyreceived the Respondent's letter on Saturday, February 10,1973, and on the following Monday, instead of reporting totheRespondent, he called Miss Thompson, the Boardagent, for advice. She told him to telephone Williams20The findings in the preceding paragraph are based on Gandy'stestimony which I credit. -Williams' version of these events was that despitehis repeated attempts to contact Gandy in December and to reemploy himwhen the Respondentwas busy,he was unableto reach Gandy,and thelatter did not come to the store until January As previously noted (see fn.11 and 13,supra),I regard Williams'testimony as generally unreliable. I donot credit him in these respects for the following additional reasons: TheRespondent at all times knew Gandy's address, and its mail to Gandy wasreceived by him. (See G.C Exh. 6 and Resp. Exh. 4) Yet Williams made noeffort towrite to him in December when, according to Williams,Respondent assertedly needed his services and wanted to reemploy himbecause he was a good worker.Under the circumstances,I regard Williams'testimony that he repeatedly but unsuccessfully tried to contact Gandy toreemploy him in December as unworthy of credence.immediately.Accordingly, at 12 noon, Gandy calledWilliams and the latter instructed Gandy "to call himback" the following morning at 9 a.m. Gandy telephonedWilliams the following morning as instructed, and was toldWilliamswas not in. Gandy called again later andWilliams told him "he'd think about it," and for Gandy tocall him the next day (Wednesday, February 14). Insteadof calling on February 14, Gandy went down to the storethatnextmorning at 7:30 a.m., and he showed theRespondent's letter to-Odell Baker and Hank Rush. Theyput him to work. Gandy worked in the warehouse until 9a.m. when he was called over to the store by Spitz andWilliams and "waited and waited." Finally, Spitz cameover to Gandy and told him that "they couldn't use me nomore.,, 23As found above on Gandy's credited testimony, theRespondent's so-called offers of reinstatement to Gandy inDecember 1972 and January 1973, were conditioned uponhis signing the petition to repudiate the Union as hiscollective-bargaining representative. Clearly, the Respon-dent could not lawfully so condition employment by it, andby so doing, it clearly engaged in discrimination in regardto hire to discourage membership in a labor organization,and thus violated the express proscriptions of Section8(a)(3) of the Act.Moreover, by so conditioning thereemployment of Gandy, the Respondent also therebyrestrained and coerced employees in the exercise of Section7 rights, and violatedSection 8(a)(1) of the Act.This leaves for consideration the Respondent's finalfailure to permit Gandy to continue to work on and afterFebruary 14, 1973, after he started to work pursuant to theRespondent's letter offering him reemployment. In respectto this issue,Williams admitted that Gandy "came in forwork," and his first explanation for not permitting him tocontinue was:We didn't need nobody at that time. Business wasslow. In February things were slow at the end.... Wedidn't need nobody [sic] then. We don't need nobody[sic] now.Williams' response dearlysuggests,and I infer therefrom,that the Respondent's reemployment offer to Gandy wasnot made in good faith to get him back to work, but ratherwith the hope that he would not respond and thusterminate the Respondent's backpay liability to him.Williams' testimony above prompted the Respondent'scounsel to lead and suggest to Williams that his refusal topermitGandy to continue working might have beenmotivated by Gandy's tardy response to Williams' letter.21The findings,above are based on Gandy's credited testimony.Williams testified that Gandy came to the store in January and inquiredwhether he had to sign the petition in order to go back to work.AccordingtoWilliams,he replied that the petition"had nothing to do with hisreturning to work,"and thatGandythen said that he would think about itand letWilliams know.Ido not credit Williams' version of thisconversation,for in additiontomy lack ofregard for the reliability of histestimony generally,Iconsider it quite unplausible that if one had beenmade, Gandywould have refused an unconditional offer of reemploymentafter he expressly went to the store to get his job back without having to signthe petition.22Resp. Exh. 4.23The findings above are based on Gandy's credited testimony whichwas not controverted by either Spitz, Williams, or any other witness. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliams then testified that Gandy wasn't permitted tocontinue to work:Because after we wrote him the letter and he was so longcoming in, we didn't need him. I figuredhe didn't want towork and there was no use for me to keep begginghim towork if he don't [sic] want to work. So I just did withouthim. I mean, we tried to get him to work before and hedidn't come in.I place no credence in Williams' testimony which suggeststhatGandy didn't want to work, or that he tried to getGandy to work but the latter refused. Moreover, I reject aswithoutmerit the contention that Gandy may haveforfeited his right to reinstatement by his alleged delay inreporting to work. I note in this regard that when Gandyreceived the reemployment offer, he delayed respondingthereto only a few hours, just long enough to consult theBoard agent who was working on this case for advice, andhe then promptly called Williams. The latter's stallingresponses to Gandy's telephone calls, and the Respon-dent's subsequent failure to permit Gandy to continue towork on and after February 14, 1973, clearly indicate and Ifind that the letter of February 8 to Gandy was not a valid,good faith, offer of reemployment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent terminated theemployment ofWillieKeith and Willie Gandy andthereafter failed and refused to reemploy them becausethey engaged in union and concerted activities protectedby the. Act, I will recommend that the Respondent, beordered to offer them immediate reinstatement to theirformer positions, or, if they no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination -against them by the payment to them of asum of money equal to the amount they normally wouldhave earned from the date of their termination to the dateof reinstatement, less their net earnings during said period,with backpay computed on a quarterlybasis in the mannerestablished by the Board.24Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying,' all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent,Rogers Furniture Sales, Inc.; is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 243, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,is a labor organization within the meaning of Section 2(5)of the Act.-3.By terminating the employment of Willie Keith andWillie- Gandy because they engaged in union and concert-ed activities for mutual aid or protection guaranteed toemployees by the Act, and by thereafter conditioning thereemployment of Willie Gandy upon his renunciation ofthe above-named labor organization as his collective-bargaining representative, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by conveying to employ-ees the impression that their union activities were subjectto surveillance, and by promising and grantmg employeeswage increases and other benefits, to induce them towithdraw their support from and adherence to the Union,the Respondent has interfered with, restrained and coercedits employees in the exercise of their rights guaranteed bySection 7 of the Act, and has engaged in and is engaging inunfair labor practices within the meaning of Section 8(axl)of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within , the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended:ORDER 25Respondent, Rogers, Furniture Sales, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalfofLocal 243, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,or of any other labor, organization, by, discriminating inregard to hire or tenure of employment or any term orcondition of employment.24F. W.Woolworth Company,90 NLRB 289; backpay shall include theconclusions, and recommended Order herein shall, as provided in sec.payment of interest at the rate of 6 percent per annum to be computed in102.48 of the Rules and Regulations,automatically become the findings,the manner set forth inIsisPlumbing & Hearing Co.,138NLRB 716.conclusions, decision, and order of the Board, and all objections thereto25 In the event no exceptions are filed as provided by sec. 102.46 of theshall be deemed waived for all purposes.Rules and Regulationsof the National LaborRelations Board, the findings, ROGERS FURNITURE SALES75(b) Conveying to employees by conduct or statementsthe impression that their union activities are subject tosurveillance.(c) Promising or granting employees increased wages orother benefits, or in any other manner, soliciting them towithdraw from membership in, or support of, the above-named or any other union.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistLocal 243, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Ind., or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom engaging in such activities, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Offer Willie Keith and Willie Gandy immediate andfull reinstatement to their former jobs or, if they no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privilegesenjoyed, and make them whole for any loss of pay theymay have suffered as a result of the discrimination againstthem in the manner provided in the section of this Decisionentitled "The Remedy."(b) Post at its office and warehouse in Detroit, Michigan,copies of the notice marked "Appendix."26 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent, shall beposted by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply herewith.I FURTHER ORDER that the complaint herein be dismissedinsofar as it alleges violations of the Act other than thosefound above.26 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the Order of the Board.The Act gives all employees these rights:To engage in self-organization;To form, join or help unions;To bargain collectively through a representa-tive of their own choosing;To act together for collective bargaining orother mutual aid or protection; andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage union activity or member-ship in Local 243, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind., or any other labor organization bydiscriminating against you if you choose to engage inunion activity or join any union.WE WILL NOT engage in conduct or make statementswhich convey the impression that we are subjectingyour union activities to surveillance.WE WILL NOT promise or grant you increased wagesor other benefits, or in any other manner solicit you towithdraw from membership in, or support, of, theabove named or any other union.Since it was decided that we violated the Act byterminating the employment of Willie Keith and WillieGandy,WE WILL offer them reinstatement to theirformer jobs, and WE WILL reimburse them for thelosses they suffered as a result of our discriminationagainst them.WE WILL respect your rights to self-organization, toform, join or assist any labor organization, or tobargain collectively in respect to terms or conditions ofemployment through Local 243, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., or any representative of yourchoice, or to refrain from such activity, and WE WILLNOT interfere with, restrain or coerce our employees inthe exercise of these rights.You and all our employees are free to become membersof any labor organization, or to refrain from doing so.ROGERS FURNITURE SALES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting andmust notbe altered, defaced,or covered by any othermaterial.Any questions concern-ing this noticeor compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan 48226, Tele-phone 313-226-3200.